Citation Nr: 0727596	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  05-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a major depressive 
disorder, to include as secondary to the veteran's service-
connected low back and migraine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1995 to 
March 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

A major depressive disorder was not manifested during the 
veteran's active duty service or for several years after 
separation from service, nor is a major depressive disorder 
otherwise related to such service or a service-connected 
disability.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
during active duty service, nor is a major depressive 
disorder proximately due to service-connected low back and 
migraine disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In this case, through a March 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to assign a disability 
rating or effective date in the event service connection is 
established.  As such, there was a content error as to these 
elements.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA treatment records.  The Board notes 
that the veteran has been afforded a VA examination in 
connection with his claim and that an etiology opinion has 
been obtained; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that during the pendency of the veteran's 
appeal, VA amended 38 C.F.R. § 3.310.  This amended 
regulation became effective on October 10, 2006.  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
In the instant case, the revised regulations did not go into 
effect until October 10, 2006, and the veteran filed his 
claim in February 2004.  As such, the regulations in effect 
prior to October 2006 are for application.  In any event, the 
Board notes that the standard for establishing service 
connection on a secondary basis where a service-connected 
disability caused a disability, as opposed to aggravated a 
disability, is essentially the same in the old and new 
versions of 38 C.F.R. § 3.310.  The veteran argues that his 
service-connected disorder caused major depression.  Thus, 
the change in 38 C.F.R. § 3.310 is insignificant in the 
instant case.

The veteran's service medical records are devoid of any 
complaints or references to depression.  The veteran is 
service connected for low back and migraine disabilities.  In 
a February 2004 statement, the veteran alleges he has a 
depressive disorder caused by his service connected low back 
and migraine disabilities.  

Initially, the Board would like to address whether the 
veteran may establish service connection for depression on a 
direct basis.  Nothing in the veteran's service medical 
records refers to any complaints or diagnoses of a depressive 
disorder.  Moreover, the veteran does not allege and the 
evidence does not show that he has a major depression 
disorder which is related to service, including any incident 
of service.  Rather, his argument is that he has major 
depression which is caused by his service-connected back pain 
and migraine headaches.  

March 2004 VA treatment records reflect that the veteran 
sought treatment for depression.  The veteran complained 
about feeling depressed because of his inability to work as a 
security officer due to the chronic pain in his back and 
recurring migraine headaches.  The treatment report noted 
that the veteran had a normal appearance, eye contact, 
verbalization, and alertness.  However, the veteran's mood 
was described as depressed.  In the March 2004 VA treatment 
report, B. L-W, a social worker, diagnosed the veteran with a 
depressive disorder, and an adjustment reaction related to 
chronic pain issues.  

In March 2005, the veteran underwent a VA psychiatric 
examination.  During the examination, the veteran reported 
that he regularly consumed large amounts of alcohol and 
occasionally smoked marijuana, but stated that he was trying 
to decrease his alcohol consumption.  D.A., M.D. performed a 
mental status examination.  In the mental status examination, 
he found that the veteran had a neat appearance and normal 
speech.  He noted the veteran had logical thought processes 
as shown by the veteran's ability to perform simple 
arithmetic and spell words correctly.  Also during the mental 
status examination, the veteran described his mood as fair, 
but also reported having periodic suicidal thoughts.  D.A., 
M.D. concluded that the veteran did not suffer from major 
depression.  He related that the veteran was able to function 
with his family and at work.  He noted the veteran's history 
of significant alcohol use and history of smoking marijuana.  
He stated that the level of the veteran's difficulties appear 
to be related to his alcohol consumption more so than 
anything else.  He concluded that the veteran did not have a 
diagnosis of depression, and if he did it was not likely 
caused by or the result of his headaches and back strain.  

The evidence of record presents a question as to whether the 
veteran currently has a diagnosis of depression.  The 
veteran's outpatient treatment reports show a diagnosis of a 
depressive disorder.  On March 2005 VA examination, however, 
it was determined that the veteran did not currently have a 
diagnosis of depression.  Even assuming that the veteran has 
a current diagnosis of depression, the claim would still fail 
as there is no evidence showing that he has depression which 
is related to his service-connected back and headache 
disorder.  The Board notes that neither the psychiatric 
outpatient treatment reports nor the March 2005 VA 
examination report medically links a diagnosis of depression 
to his service-connected disabilities.  In this regard, the 
Board notes that the examiner in March 2005 specifically 
stated that depression was not likely caused by or the result 
of the veteran's service-connected headaches and back strain.  
While outpatient treatment reports show a diagnosis of a 
depressive disorder, none of the reports relate such 
diagnosis to the veteran's service-connected back and 
headache disorder.  This includes the March 2004 statement 
from the veteran's social worker who diagnosed depressive 
disorder and adjustment disorder related to chronic pain 
issues.

In sum, the evidence fails to show that the veteran has major 
depression due to service or due to service-connected 
disability.  As such, the claim of service connection must be 
denied.  In making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for a major depressive 
disorder is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


